DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/29/2022 has been entered.
 
Allowable Subject Matter
Claims 1-20 allowed.

The following is an examiner’s statement of reasons for allowance:
	The prior art of record (in particular, Bross et al. [“Versatile Video Coding (Draft 8)”, Joint Video Experts Team (JVET) of ITU-T SG 16 WP 3 and ISO/IEC JTC 1/SC 29/WG 11, JVET-Q2001-vE] and Hannuksela [U.S. PG Publication No. 2022/0078486]) do not disclose, with respect to claim 1, a decoding system which receives video data comprising a plurality of subpictures, a network abstraction layer [NAL] is identified with each of the plurality of subpictures based on a flag corresponding to mixed NAL units, the system then decodes the video data based on the identified NAL unit types, wherein a picture with two or more NAL unit types associated with the plurality of subpictures is decoded as a trailing picture and boundaries of the subpictures are treated without loop filtering across the boundaries based on the two or more NAL unit types associated with the plurality of sub-pictures. That is, Hannuksela fails to teach wherein a “trigger” of when the property of subpictures as being treated without loop filtering across boundaries is executed, and has been amended to be included as per currently claimed. Further prior art was not found to cover these limitations. The same reasoning applies to claims 8 and 15 mutatis mutandis. Accordingly, claims 1-20 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDEMIO NAVAS JR whose telephone number is (571)270-1067. The examiner can normally be reached M-F, ~ 9 AM -6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EDEMIO . NAVAS JR
Primary Examiner
Art Unit 2483



/EDEMIO NAVAS JR/Primary Examiner, Art Unit 2483